The holding in McGregor vs. Burnett, 141 Sou. Rep. 599, is in harmony with what we have held in this case. A primary election is a party matter, but regulated and controlled in this State by statutory law. Any elector or candidate alleging himself to be a member of a party which is about to hold a primary election has a proprietary legal interest, as well as a political interest, in the evidence of party membership which the officers are required to get ready prior to the primary, such as correct registration lists, correct records of poll tax payments to show those who are qualified to vote, etc. Therefore the remedy at law being inadequate, an injunction has to protect the electors or candidates of the party from having their legal interest in the evidence of party membership unlawfully tampered with, such as by palpable violations of law or acts of fraud in making persons names appear as voters who are not under the law legally entitled to be considered such. See Gilmore vs. Maples, 188 S.W. 1037, for a discussion of this subject which is in harmony with my view and not inconsistent with the view expressed in the main opinion in this case.
WHITFIELD, J., concurs.
                 Opinion filed August 25, 1932.